DETAILED ACTION
This Office Action is in response to the application filed on June 26, 2020. Claims 1-12, 14, and 16-22 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-12, 14, 16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0332124 (“Yang”) in view of C.N. Patent Publication No. 104053023A (“Gao”).
With respect to claim 11, Yang discloses the invention substantially as claimed, including 
A device for determining duplicate video (see Fig. 1, item 102, ¶¶2, 8, 16, 25-29, showing and describing a system/device which may be embodied by a computer-readable media storing instructions which may be accessed and executed by a processor), comprising: 
at least one processor (see citation with respect to preamble above, describing that the system may include a processor); and
at least one memory communicatively coupled to the at least one processor and
storing instructions (see citation with respect to preamble above, describing that the system may include a computer-readable media/memory, coupled to a processor, storing instructions) that upon execution by the at least one processor cause the device to:
acquire multiple types of video features of a query video (see Abstract, Figs. 1-2, ¶¶16-17, 32-33, describing acquiring features (local – objects, lines shapes, etc.; global – spatial, color, or temporal; or the like) of images/sub-images of shots in a video sequence in order to determine the similarity of a target video to multiple other videos, i.e., acquiring multiple types of video features of a query video);
perform sequence comparisons for a plurality of existing videos respectively to obtain sequence comparison results according to the multiple types of video features of the query video (see ¶¶2-3, 16-17, 21, 32-35, 68-69, describing comparing existing video sequences to a target video sequence according to the local and global features of sub-images of the video shots of the video sequences, i.e., perform sequence comparisons for a plurality of existing videos respectively to obtain sequence comparison results according to the multiple types of video features of the query video);
perform a first ranking on the plurality of existing videos according to the sequence comparison results, and take … existing videos as first candidate videos according to the result of the first ranking… (see citations and arguments with respect to element above and ¶¶22, 95, describing that the system may rank the similarity of the existing videos to the target video using the feature/sequence comparison results and determine which videos are potentially similar videos, i.e., perform a first ranking on the plurality of existing videos according to the sequence comparison results and take existing videos as first candidate videos according to the result of the first ranking); and
determine the duplication level of the query video according to the sequence comparison results of the first candidate videos (see ¶¶22, 68, 95, describing that the system may rank the above described videos and output a similarity (e.g., score, percentage, etc.) between the target video to the one or more existing videos according to the comparison of the existing/potentially similar videos, i.e., determine the duplication level of the query video according to the sequence comparison results of the first candidate videos).
Yang details ranking the videos but does not explicitly disclose limiting the potentially similar/candidate videos to a top n of that ranking, i.e., it does not disclose tak[ing] first n existing videos as first candidate videos according to the result of the first ranking, wherein n is a positive integer.
However, in a similar field of endeavor, Gao discloses that it was known to: 
take first n existing videos as first candidate videos according to the result of the first ranking, wherein n is a positive integer (see ¶79, describing that it was known, when ranking videos for similarity, recording only the top k videos in order of similarity, i.e., taking n existing videos as candidate videos according to the result of the ranking, wherein n is a positive integer).
As detailed above, Yang discloses the ranking of videos based on similarity and the output of similarity information (e.g., score) based on their comparison (see citations above). Yang discloses that the existing videos to which the target video is compared may be obtained from the internet, e.g., YouTube®, Google Videos™, etc. (see ¶¶2, 21). At the time of filing, one of ordinary skill would have been familiar with such websites and would have understood such sites to contain millions+ of videos for comparison. Such a person would also have understood that, outputting a score/ranking result based on every video of millions+ videos would be inefficient and computationally expensive and that some form of limitation as to how many videos are considered in the score/rankings would be beneficial to 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a limitation of similarity candidates to the top n ranked videos in the video duplication detection system of Yang as taught by Gao.
With respect to claim 12, Yang discloses the invention substantially as claimed. As described above Yang in view of Gao discloses all the elements of independent claim 11. Yang/Gao additionally discloses: 
wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the device system to: 
extract frames of the query video to obtain a plurality of frame images of the query video;
extract multiple types of image features of each of the plurality of frame images as first image features; and
determine each video feature of the query video as a first video feature to obtain multiple types of first video features according to each of the first image features with an identical type of the plurality of frame images of the query video (see ¶¶16-18, 32-33, 60-61, describing that shots, i.e., frames, are extracted from the target/query video to obtain shot/frame images of the query/target video, that image features (local and global) are extracted from these shots/frames and each is compared with common features of the other existing videos, i.e., extract frames of the query video to obtain a plurality of frame images of the query video; extract multiple types of image features of each of the plurality of frame images as first image features; and determine each video feature of the query video as a first video feature to obtain multiple types of first video features according to each of the first image features with an identical type of the plurality of frame images of the query video). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 12.
With respect to claim 16, Yang discloses the invention substantially as claimed. As described above Yang in view of Gao discloses all the elements of dependent claim 12. Yang/Gao additionally discloses: 
wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the device to:
for each of the plurality of frame images, acquire one or more shift vectors, determine an end point pointed by the shift vector by using each of the one or more shift vectors, and take any pixel in each of the plurality of frame images as a starting point; and
determine the multiple types of image features of the plurality of frame images as a fence feature according to an overall condition of differences between each starting point and each corresponding end point (see Fig. 3, ¶¶17, 35, 52, describing that the system acquires feature vectors, i.e., shift vectors, from the images with start and end points/pixels and determines matching/common features, i.e., fence features, for the images based on the differences in the vectors, i.e., based on the differences between each starting point and each corresponding end point).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 16.
With respect to claim 18, Yang discloses the invention substantially as claimed. As described above Yang in view of Gao discloses all the elements of dependent claim 12. Yang/Gao additionally discloses: 
wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the device to:
acquire multiple types of video features of one of the plurality of existing videos as second video features, wherein each of the second video features comprises a plurality of second image features;
determine a unit similarity between each of the second image features and each of the first image features of the same type respectively to obtain multiple types of unit similarities;
determine a minimum value or an average value of the multiple types of unit similarities, and determine a similarity matrix of the plurality of existing videos according to the minimum value or the average value of the multiple types of unit similarities; and 
determine a sequence comparison score according to the similarity matrix, wherein the sequence comparison score is configured for indicating a similarity of the plurality of existing videos and the query video (see Fig. 2, item 206, ¶¶33, 35, 86, describing that the video features may include black/white levels or gray-level intensity and these values are compared with other sub-image black/white or gray levels to obtain similarities, an average value of these values may be obtained and a matrix may be determined according to such averages, i.e., acquire multiple types of video features of one of the plurality of existing videos as second video features, wherein each of the second video features comprises a plurality of second image features; determine a unit similarity between each of the second image features and each of the first image features of the same type respectively to obtain multiple types of unit similarities; determine a minimum value or an average value of the multiple types of unit similarities, and determine a similarity matrix of the plurality of existing videos according to the minimum value or the average value of the multiple types of unit similarities; see also citations and arguments with respect to claim 11 above, describing that the system uses the similarity matrix to ultimately determine a similarity between videos which may be represented by a score to indicate the similarity between the target/query video and multiple existing videos, i.e., determine a sequence comparison score according to the similarity matrix, wherein the sequence comparison score is configured for indicating a similarity of the plurality of existing videos and the query video).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 18.
With respect to claim 20, Yang discloses the invention substantially as claimed. As described above Yang in view of Gao discloses all the elements of dependent claim 18. Yang/Gao additionally discloses: 
wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the device to:
determine a duplicate video segment of the plurality of existing videos and the query video according to the similarity matrix (see Title, Fig. 7, items 708-714, ¶¶2-3, 16-17, describing retrieving near-duplicate video segments using the method described by the patent, which as detailed with respect to claim 1 above includes the determination of a similarity matrix and a similarity based thereon).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 20.
With respect to claim 21, Yang discloses the invention substantially as claimed. As described above Yang in view of Gao discloses all the elements of dependent claim 12. Yang/Gao additionally discloses: 
wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the device to:
perform a second ranking on the plurality of existing videos according to each of the first image features in at least one of the multiple types of first video features, according to a result of the second ranking, take first k of the plurality of existing videos as second candidate videos, where k is a positive integer; and
perform a sequence comparison for each of the second candidate videos respectively to obtain the sequence comparison result (see citations and arguments with respect to claims 11 and 18 above, including ¶¶16-17, 34-36, describing that the system may rank sub-images of the existing videos according to the sub-image features, and that these sub-image ranking results are used as feature recognition for features that may be matched with features of other images, to ultimately obtain compared to other images to ultimately obtain top k candidate videos and compare these videos to obtain a similarity, i.e., perform a second ranking on the plurality of existing videos according to each of the first image features in at least one of the multiple types of first video features, according to a result of the second ranking, take first k of the plurality of existing videos as second candidate videos, where k is a positive integer; and perform a sequence comparison for each of the second candidate videos respectively to obtain the sequence comparison result).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 21.
With respect to claim 1, claim 1 recites the elements of claim 11 in method form rather than device form. Accordingly, the disclosure with respect to claim 11 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 12 in method form rather than device form. Accordingly, the disclosure with respect to claim 12 also applies to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 16 in method form rather than device form. Accordingly, the disclosure with respect to claim 16 also applies to claim 3.
With respect to claim 5, claim 5 recites the elements of claim 18 in method form rather than device form. Accordingly, the disclosure with respect to claim 18 also applies to claim 5.
With respect to claim 7, claim 7 recites the elements of claim 20 in method form rather than device form. Accordingly, the disclosure with respect to claim 20 also applies to claim 7.
With respect to claim 8, claim 8 recites the elements of claim 21 in method form rather than device form. Accordingly, the disclosure with respect to claim 21 also applies to claim 8.
With respect to claim 10, Yang discloses the invention substantially as claimed. As described above Yang in view of Gao discloses all the elements of dependent claim 8. Yang/Gao additionally discloses: 
wherein the according to each of the first image features with an identical type of the plurality of frame images of the query video, determining each video feature of the query video as a first video feature comprises:
binarizing the first image features; and
determining the first video feature according to binarized first image features of the plurality of frame images (see Abstract, Fig. 7, item 708, ¶¶6, 35, 44, 87, describing that the image features may be binarized and assessed according to such binarized features).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 10.
With respect to claim 14, claim 14 recites the elements of claim 11 in computer-readable medium form rather than device form. Yang discloses that its device may be embodied in a computer-readable storage medium storing computer-readable instructions to perform operations when executed by a computing device (see citations and arguments with respect to preamble of claim 11 above). Accordingly, the disclosure with respect to claim 11 also applies to claim 14.
Claim Rejections - 35 USC § 103
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Gao and further in view of U.S. Patent Publication No. 2011/0311147 (“Pahalawatta”).
With respect to claim 17, Yang discloses the invention substantially as claimed. As detailed above, Yang in view of Gao discloses each and every element of dependent claim 12. Yang/Gao also discloses: 
wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the device to:
for each of the plurality of frame images, … obtain the multiple types of image features of the plurality of frame images … (see citations and arguments with respect to claim 11 above, describing obtaining multiple types of image features for the plurality of existing frame images).
Yang/Gao does not explicitly disclose obtaining image features by pooling processes, i.e., perform multiple types of pooling processes step by step to obtain the multiple types of image features of the plurality of frame images as a pooling feature, wherein the multiple types of pooling processes comprise a maximum pooling process, a minimum pooling process and an average pooling process.
However, in the same field of endeavor, Pahalawatta discloses that it was known to obtain image features using maximum, minimum, and average pooling processes: 
… perform multiple types of pooling processes step by step to obtain the multiple types of image features of the plurality of frame images as a pooling feature, wherein the multiple types of pooling processes comprise a maximum pooling process, a minimum pooling process and an average pooling process (see ¶71, describing finding image metrics, i.e., features, by performing maximum, minimum, and average pooling processes over time within a sequence of images or image regions).
At the time of filing, one of ordinary skill would have been familiar with detecting image features/metrics in video/image sequences and/or regions of images and have understood that, as evidenced by Pahalawatta, one known way to do so was to use the pooling over time of such features/metrics and determine their average, minimum and maximum (see citations above). Accordingly, to one of ordinary skill in the art at the time of filing, using maximum, minimum, and average pooling processes to determine image features within the image sequences in the video duplication identification system of Yang/Gao would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for using maximum, minimum, and average pooling processes to determine image features within the image sequences in the video duplication identification system of Yang/Gao as taught by Pahalawatta.
With respect to claim 4, claim 4 recites the elements of claim 17 in method form rather than device form. Accordingly, the disclosure with respect to claim 17 also applies to claim 4.
Claim Rejections - 35 USC § 103
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Gao and further in view of U.S. Patent Publication No. 2012/0114167 (“Tian”).
With respect to claim 19, Yang discloses the invention substantially as claimed. As detailed above, Yang in view of Gao discloses each and every element of dependent claim 18. Yang/Gao additionally discloses:
wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the device to:
determine the sequence comparison score according to … similarity matrix (see citations and arguments with respect to claim 11 above describing obtaining the similarity score using the similarity matrix).
Yang/Gao does not explicitly disclose determine the sequence comparison score according to a straight line in the similarity matrix.
However, in the same field of endeavor, Tian discloses that it was known to obtain a similarity score based on a straight line of the similarity matrix: 
determine the sequence comparison score according to a straight line in the similarity matrix (see ¶70, describing that repeated video sequences will appear as diagonal lines in a similarity matrix).
At the time of filing, one of ordinary skill would have been familiar with similarity matrices for comparing images/videos and how to determine similarity using such a matrix have understood that, as evidenced by Tian, that a straight diagonal line in such a matrix was known to indicate a repeated/identical video sequence (see citations above). Accordingly, to one of ordinary skill in the art at the time of filing, using a straight line in the similarity matrix to determine which sequences are identical would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for using a straight line in the similarity matrix to determine which sequences are identical in the video duplication identification system of Yang/Gao as taught by Tian.
With respect to claim 6, claim 6 recites the elements of claim 19 in method form rather than device form. Accordingly, the disclosure with respect to claim 19 also applies to claim 6.
Claim Rejections - 35 USC § 103
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Gao and further in view of U.S. Patent No. 10,296,540 (“Bhole”).
With respect to claim 22, Yang discloses the invention substantially as claimed. As detailed above, Yang in view of Gao discloses each and every element of dependent claim 21. Yang/Gao additionally discloses:
wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the device to:
perform a … ranking on the plurality of existing videos using each of the first image features in at least one of the multiple types of first video features as an index request (see citations and arguments with respect to claim 11 above describing performing a ranking on the plurality of existing videos using the image features in the multiple types of video features; see also Yang ¶¶5, 72, 101, describing that both the video features and the videos (based on their feature/shingle groupings) may be indexed).
Yang/Gao does not explicitly disclose perform[ing] a term frequency-inverse document frequency ranking.
However, in the same field of endeavor, Bhole discloses that it was known to rank images/videos using a term frequency inverse document frequency ranking: 
perform a term frequency-inverse document frequency ranking … (see 11:20-25, 11:42-51, 12:45-53, describing that it was known to determine a matching score for, and therefrom rank images, to identify matching images using a term frequency inverse document frequency ranking).
At the time of filing, one of ordinary skill would have been familiar with traditional image ranking models for finding matching images and have understood that, as evidenced by Bhole, one such see 1:61-62). Accordingly, to such a person, using this type of ranking/matching to identify matching/similar/duplicate images/videos in the system of Yang/Gao would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include term frequency inverse document frequency ranking to obtain a ranking of matched images in the duplicate video identification system of Yang/Gao as taught by Bhole.
With respect to claim 9, claim 9 recites the elements of claim 22 in method form rather than device form. Accordingly, the disclosure with respect to claim 22 also applies to claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/LINDSAY J UHL/               Examiner, Art Unit 2481